In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-14-00165-CR
                            ____________________


                       JAMES CHAPMAN JR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

_______________________________________________________             ______________

                    On Appeal from the 356th District Court
                           Hardin County, Texas
                           Trial Cause No. 21294
________________________________________________________             _____________

                          MEMORANDUM OPINION

      A jury found James Chapman Jr. guilty of the offense of unauthorized use of

a motor vehicle, a state jail felony. Chapman elected for the court to assess

punishment, and it assessed punishment at 180 days in prison. Chapman’s

appellate counsel filed a brief that presents counsel’s professional evaluation of the

record and concludes that the case presents no arguable grounds to be advanced on

appeal. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d
1
807 (Tex. Crim. App. 1978). We granted an extension of time for Chapman to file

a pro se brief, but we received no response from Chapman.

      We have independently examined the clerk’s and reporter’s records, and we

agree that no arguable issues support an appeal. We find it unnecessary to order

appointment of new counsel to re-brief the appeal. Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).

      Nevertheless, in our independent review of the record, we note that the

judgment is incorrectly styled as a “JUDGMENT         OF   CONVICTION   BY   COURT—

WAIVER OF JURY TRIAL,” and it indicates that Chapman pleaded “GUILTY[.]” The

reporter’s record and clerk’s record reflect that Chapman actually pleaded “[n]ot

guilty[,]” a jury found him guilty, and then Chapman elected to have the trial court

impose his punishment.

      This Court has the authority to reform the trial court’s judgment to correct a

clerical error. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27 (Tex.

Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 531 (Tex. App.—Dallas

1991, pet. ref’d). We reform the trial court’s judgment to show that appellant

entered a plea of not guilty, appellant was tried by a jury that found him guilty, and

that the trial court assessed appellant’s punishment. See Abor v. State, 677 S.W.2d
560, 562 n.5 (Tex. App.—Eastland 1984, pet. ref’d) (reforming trial court’s

                                          2
judgment to show appellant pleaded not guilty and was tried by a jury that found

her guilty where, due to clerical error, the original judgment recited a plea of guilty

and a waiver of trial by jury). Otherwise, we affirm the trial court’s judgment as

reformed. 1

      AFFIRMED.




                                                     _________________________
                                                        LEANNE JOHNSON
                                                              Justice


Submitted on December 15, 2014
Opinion Delivered January 21, 2015
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




      1
       Chapman may challenge our decision by filing a petition for discretionary
review. See Tex. R. App. P. 68.
                                          3